FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 8, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 DALE W. BIRCH,

       Plaintiff - Appellant,

 v.                                                          No. 20-3117
                                                 (D.C. No. 2:19-CV-02156-JAR-JPO)
 CITY OF ATCHISON, KANSAS;                                    (D. Kan.)
 ATCHISON KANSAS POLICE
 DEPARTMENT; MICHAEL WILSON;
 KURTIS PAGE; JOSH SINCLAIR;
 ADAM BUSH; MATT STOUT; ALEX
 MOORE,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges. **
                  _________________________________

      Plaintiff-Appellant Dale Birch, a state inmate appearing pro se, appeals from

the district court’s dismissal of his civil rights action seeking damages. 42 U.S.C.

§ 1983; Birch v. City of Atchison, Kansas, et al., No. 19-cv-2156, 2020 WL 3034813

(D. Kan. June 5, 2020). Mr. Birch’s claims arise from his arrest in January 2019 for


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
felony aggravated burglary. During the course of his arrest, Mr. Birch apparently

resisted officers and sustained injuries, including bruises, scrapes, and scratches all

over his body. Mr. Birch was subsequently convicted of interference with a law

enforcement officer, battery against a law enforcement officer, attempted criminal

trespass, criminal damage to property, possession of a controlled substance, and

possession of drug paraphernalia. Mr. Birch states that he is appealing these

convictions in Kansas state court.

      Mr. Birch brought civil rights claims based on his interactions with officers

during and immediately after his arrest. The district court construed Mr. Birch’s

complaint as alleging (1) Fourth Amendment excessive force claims, (2) Fourteenth

Amendment malicious prosecution claims, (3) Fourth Amendment false arrest claims,

(4) Fourteenth Amendment deliberate indifference claims, and (5) a number of tort

claims under state law. Defendants moved for summary judgment and the district

court granted the motion, dismissing Mr. Birch’s federal claims with prejudice and

his state law claims without prejudice. The district court determined that the

Atchison Police Department was not amenable to suit under Kansas law, there was no

genuine dispute of material fact as to Mr. Birch’s § 1983 claims against the

individual officers, there was no basis for municipal liability to support a claim

against the City of Atchison, and declined to exercise supplemental jurisdiction over

the state law claims. Birch, 2020 WL 3034813, at *13.

      Mr. Birch raises two issues on appeal. First, he argues ineffective assistance

of counsel in the proceedings below based on his inability to afford counsel and the

                                            2
challenges of representing himself while incarcerated. Second, he argues that the

district court erred in dismissing his claims on the basis that he was precluded under

Heck v. Humphrey, 512 U.S. 477 (1994), from contesting facts supporting his state

court convictions. Mr. Birch does not expressly challenge the other grounds for the

district court’s dismissal.

       The Sixth Amendment right to effective assistance of counsel does not apply

to civil litigation, such as Mr. Birch’s civil rights claims. See MacCuish v. United

States, 844 F.2d 733, 735 (10th Cir. 1988) (collecting cases); see also Nelson v.

Boeing Co., 446 F.3d 1118, 1119 (10th Cir. 2006). Accordingly, Mr. Birch’s

ineffective assistance claim lacks merit.

       As to Mr. Birch’s second claim, the district court noted that Mr. Birch does not

clearly identify which individual officers he contends committed which constitutional

violations. Birch, 2020 WL 3034813, at *6. A plaintiff alleging civil rights

violations must “isolate the allegedly unconstitutional acts of each defendant” such

that his allegations “provide adequate notice as to the nature of the claims against

each” defendant. Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008).

Allegations that a plaintiff’s “rights ‘were violated’ or that ‘defendants,’ as a

collective or undifferentiated whole, were responsible for those violations” are

insufficient to support § 1983 claims. Pahls v. Thomas, 718 F.3d 1210, 1228 (10th

Cir. 2013). Here, Mr. Birch claims that Atchison Police Officer Loroff punched him

in the face, but Officer Loroff was not at the crime scene and was not named as a

defendant in this case. Mr. Birch’s complaint also names Police Chief Wilson and

                                            3
Officers Bush and Moore as defendants, but he makes no allegation of physical

contact between himself and any of those three defendants and does not mention

Police Chief Wilson anywhere in his complaint or deposition. Accordingly, we

affirm the district court’s dismissal with prejudice of the excessive force claims

against Defendants Bush and Moore and all individual claims against Defendant

Wilson.

      The district court noted that the undisputed facts show physical contact

between Mr. Birch and Officers Sinclair, Page, and Stout. The facts also show that

Officers Bush and Moore were involved in Mr. Birch’s arrest. The district court

determined that Mr. Birch was precluded from contesting the facts underlying his

state court convictions in responding to defendants’ motion for summary judgment.

A § 1983 plaintiff seeking to recover damages for allegedly unconstitutional “actions

whose unlawfulness would render [the plaintiff’s] conviction or sentence invalid”

must prove that the conviction or sentence has been reversed, expunged, or otherwise

invalidated. Heck, 512 U.S. at 486–87. If the plaintiff’s allegations “necessarily

imply the invalidity of [a] conviction or sentence” that has not been invalidated, the

claim must be dismissed. Id. at 487.

      Mr. Birch’s convictions preclude him from establishing a genuine issue of

material fact as to his Fourth Amendment excessive force claims against Officers

Sinclair, Page, and Stout, Fourteenth Amendment malicious prosecution claims, and

Fourth Amendment false arrest claims. In dismissing these claims with prejudice

after finding no constitutional violation, the district court relied upon Mr. Birch’s

                                            4
convictions as conclusively establishing various facts. However, claims dismissed

under Heck should be dismissed without prejudice. Fottler v. United States, 73 F.3d

1064, 1065–66 (10th Cir. 1996). Accordingly, we remand to the district court to

modify its judgment to reflect that these claims are dismissed without prejudice. In

all other respects, the judgment is affirmed.

      AFFIRMED in part and REMANDED in part. We GRANT Mr. Birch’s

motion to proceed IFP and remind him that he is responsible for making payments

until the entire filing fee has been paid. All other pending motions are DENIED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           5